                       Case 20-14792-EPK      Doc 128     Filed 05/20/20    Page 1 of 2




         ORDERED in the Southern District of Florida on May 20, 2020.




                                                            Erik P. Kimball, Judge
                                                            United States Bankruptcy Court
_____________________________________________________________________________
                                UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                   WEST PALM BEACH DIVISION


         In re:
                                                                 Case No. 20-14792-EPK
         TOOJAY’S MANAGEMENT LLC, et al. ,
                                                                 Chapter 11
                                                                 (Jointly Administered)
                Debtors.
         ________________________________________/

                         ORDER SETTING HEARING BY VIDEO CONFERENCE
                                   ON EMERGENCY MOTION

                  This matter came before the Court upon the Debtors’ Second Emergency Motion for

         Interim and Final Orders Authorizing Payment of Prepetition Claims of Critical Vendor [ECF

         No. 127] (the “Motion”), filed by TooJay’s Management LLC, et al. (the “Debtors”). Having

         considered the motion, the Court ORDERS and ADJUDGES that:

                  1. The hearing on the Motion [ECF No. 127] shall be held on May 21, 2020 at 1:30

                     p.m.




                                                      1
             Case 20-14792-EPK        Doc 128     Filed 05/20/20   Page 2 of 2




       2. The hearing will be conducted by video conference. The Administrative Order

          Regarding Hearings by Video Conference [ECF No. 32] provides the Court’s

          procedure regarding hearings conducted by video conference.

                                            ###

Copies furnished to:

Paul Steven Singerman, Esq.

Paul Steven Singerman, Esq. is directed to serve a conformed copy of this order on all
parties in interest and file a certificate of service with the Court.




                                              2
